Citation Nr: 0627119	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-16 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability.

2.  Entitlement to an increased rating for fusion of L4 to 
sacrum due to spondylolysis, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from March 1966 until October 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Wichita, Kansas.

At his July 2002 VA examination, the veteran stated that his 
bilateral shoulder disabilities occurred as a result of his 
service-connected low back disability.  
In this vein, service connection shall be established for a 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).  
However, the record does not reflect that the RO has 
adjudicated a claim for secondary service connection.  Hence, 
such claim is not for appellate consideration at this time, 
and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the 
veteran's current disabilities of the left and right 
shoulders were causally related to active service.

2.  Throughout the rating period on appeal, the veteran's 
fusion of L4 to sacrum due to spondylolysis was productive of 
complaints of pain; objectively, there is moderate limitation 
of motion and fusion of L4, L5 and S1, with no findings of 
unfavorable ankylosis and no neurologic manifestations.


CONCLUSIONS OF LAW

1.  A bilateral shoulder disability was not incurred in or 
aggravated by active service, nor may shoulder arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005).

2.  The criteria for entitlement to an evaluation in excess 
of 40 percent for fusion of L4 to sacrum due to spondylolysis 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5289, 5293, 5294  (prior to September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect 
from September 23, 2002, through September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5239, 5241, 5242, 5243 
(effective from September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of July 2003 and May 2005 letters from the agency of original 
jurisdiction (AOJ) to the appellant.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Additionally, a March 2006 letter informed the 
veteran as to the laws pertaining to assignment of disability 
ratings and effective dates.  

Regarding the veteran's increased rating claim, it is 
acknowledged that the July 2003 and May 2005 letters did not 
provide the schedular criteria for spine disabilities.  
However, this is found to be harmless error because the 
statement of the case, under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the disability at issue (38 
C.F.R. § 4.71a, DC 5289), and included a description of the 
rating formula for all possible schedular ratings under that 
diagnostic code.  Moreover, a February 2006 supplemental 
statement of the case included the schedular criteria as 
revised effective September 26, 2003.  Therefore, the Board 
finds that the appellant has been informed of what was 
necessary to achieve a higher rating for his service-
connected disability at issue.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the May 2003 Statement of 
the Case included such notice.  Under these circumstances, 
the Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was thereafter readjudicated, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, reports 
of VA and private post service treatment and examination are 
associated with the claims folder.  Moreover, the claims file 
contains the veteran's own statements in support of his 
claim.  In one such statement, dated in June 2004, the 
veteran indicated that he received treatment for his back 
from Dr. Barr and Dr. Baker.  However, he noted that such 
treatment occurred from 1975 to 1978 and that he had been 
informed the records are now unavailable.  As such, 
additional efforts are not required with respect to those 
documents because such action would serve no useful purpose 
and would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran.   See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The veteran also identified 
treatment at McConnell Air Force Base and such records have 
been acquired.  Finally, in June 2005 the veteran submitted a 
VA Form 21-4142 identifying Sumner Regional Medical Center as 
a facility where he was treated for his back disability.  
Records from St. Lukes Hospital, which apparently was renamed 
Sumner Regional Medical Center, are affiliated with the file.  
In any event, such treatment occurred in the 1980s, which is 
well outside the rating period on appeal with respect to the 
veteran's low back claim. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  



Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Service connection- bilateral shoulder disability.

The veteran is claiming entitlement to service connection for 
a bilateral shoulder disability.  At the outset, the Board 
has considered whether presumptive service connection for 
chronic disease is warranted in the instant case.  Under 
38 C.F.R. § 3.309(a), arthritis is regarded as a chronic 
disease.  However, in order for the presumption to operate, 
such disease must become manifest to a degree of 10 percent 
or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).   

Here, treatment reports dated in 1993 from McConnell Air 
Force Base Hospital contained assessments of right shoulder 
degenerative arthritis.  Moreover, VA examination in July 
2002 reveals x-ray findings of minimal degenerative changes 
in the left shoulder.  However, as the evidence of record 
fails to establish any clinical manifestations of arthritis 
of either shoulder within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The July 2002 VA examination referenced above contained 
diagnoses of degenerative changes of the left shoulder and a 
narrowing of the right shoulder subacromial joint indicative 
of rotator cuff abnormality.  As such, the Board finds that a 
current disability is established as to each shoulder, 
satisfying the first element of a service connection claim.  

The Board will now consider the second element of a service 
connection claim, that of in-service incurrence.  In this 
regard, it is noted that the veteran's induction examination 
in March 1966 showed normal findings.  The veteran denied a 
painful or "trick" shoulder in a report of medical history 
completed at that time.  Additional examination in May 1966 
and September 1967 again showed normal results, with no 
shoulder complaints raised by the veteran.  

An in-service treatment report dated in June 1969 reflects a 
three-week history of left shoulder discomfort.  The veteran 
denied any history of trauma.  Upon examination at that time, 
there was mild deltoid discomfort with movement of the arm.  
The diagnosis was bursitis of the left shoulder.  

Further examinations in March 1970, April 1972, March 1973, 
June 1973, July 1974 and July 1975 all revealed normal 
objective findings with respect to the shoulders and did not 
show any subjective shoulder complaints.

In sum, the service medical records revealed one isolated 
instance of treatment for the left shoulder in June 1969, 
with numerous normal examinations following such treatment.  
The service medical records failed to demonstrate any 
complaints or treatment referable to the right shoulder, 
which was consistently found to be normal upon numerous 
objective examinations.  Thus, the service medical records do 
not establish the existence of any chronic shoulder 
disability.  However, this does preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  However, the post-
service evidence does not lead to the conclusion that the 
veteran's currently diagnosed bilateral shoulder disabilities 
were incurred in active service, as will be explained below.  

The veteran was discharged from active duty in October 1975.  
However, the evidence of record fails to show any complaints 
or treatment for shoulder problems until 1992, almost two 
decades later.  Specifically, a June 1992 treatment record 
from the McConnell Air Force Base hospital shows a 3-month 
history of left shoulder pain.  The impression was a detached 
head of the deltoid of the left shoulder.  

Records dated in 1993 from the McConnell Air Force Base 
Hospital reveal right shoulder treatment.  The diagnosis was 
strain of the right rotator cuff.  Further treatment records 
from that facility, dated in 1995, continue to reflect right 
shoulder complaints and treatment.  In June 1996, the veteran 
underwent a release of the right shoulder suprascapular 
nerve.  Additional treatment for the right shoulder is seen 
throughout 1996 and into 1997.  A 1998 treatment record from 
McConnell Air Force Base reflects left shoulder complaints.  
More recently, VA outpatient treatment records dated in 
February 2001 and May 2001 show left shoulder complaints.  As 
previously noted, VA examination in July 2002 reveals 
disability in both shoulders.  

The Board acknowledges an October 2005 letter written by B. 
G. C., Captain, USAF, MC.  In that letter, he noted the 
veteran's reported history of right shoulder problems dating 
back to 1975.  However, the first documented treatment as 
identified by B. G. C. occurred in 1998.  (A review of the 
claims file shows right shoulder treatment as early as 1993, 
as described previously.)

As summarized above, the post-service evidence fails to 
indicate any complaints or treatment for either shoulder for 
approximately 17 years after discharge from active duty.  In 
the absence of demonstration of continuity of symptomatology 
since service, this is too remote from service to be 
reasonably related to service.  Moreover, no competent 
evidence of record finds otherwise.  Indeed, neither the VA 
examiner in July 2002 nor any other medical professional 
stated that it was at least as likely as not that the 
veteran's currently diagnosed disabilities of the bilateral 
shoulders were causally related to active service.  The 
veteran himself believes that his current left shoulder 
disability was related to his bursitis shown in service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, the evidence of record does not establish that 
the veteran's current bilateral shoulder disabilities were 
incurred in service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

II.  Increased rating- fusion of L4 to sacrum due to 
spondylolysis

The veteran's claim for an increased rating for his service- 
connected lumbar spine disability was received on October 10, 
2001.  As such, the rating period on appeal is from October 
10, 2000, one year prior to the date of receipt of the 
reopened increased rating claims.  See 38 C.F.R. § 
3.400(o)(2).

Throughout the rating period on appeal the veteran is 
assigned a 40 percent evaluation for fusion of L4 to sacrum 
due to spondylolysis pursuant to Diagnostic Code 5294-5289.  

At the outset, it is observed that the schedular criteria for 
disabilities of the spine have undergone revisions twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293 (intervertebral disc 
syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

The Board will first consider whether the schedular criteria 
in effect prior to September 23, 2002, serve as a basis for 
an increased rating here.  In this vein, it is again noted 
that the veteran was initially rated pursuant to Diagnostic 
Code 5294-5289.  

Diagnostic Code 5294, for sacro-iliac injury and weakness, 
shares the same rating criteria as Diagnostic Code 5295, 
pertaining to lumbosacral strain.  In either case, the rating 
schedule does not afford an evaluation in excess of 40 
percent.  As such, those Code sections cannot serve as a 
basis for an increased rating during the period in question.

Under Diagnostic Code 5289, as in effect during the period in 
question, a 50 percent evaluation is warranted for 
unfavorable ankylosis of the lumbar spine.  However, this has 
not been shown by the competent evidence.  Indeed, VA 
clinical records dated in June 2002 and July 2002, while 
showing complaints of low back pain, fail to show unfavorable 
ankylosis.  The Board acknowledges that VA examination in 
July 2002 revealed some suggestion of fusion laterally at L4, 
L5 and S1, with minimal scoliosis convex right.  However, 
such fusion has been accounted for in the presently assigned 
40 percent rating for favorable ankylosis of the lumbar 
spine.  Indeed, the veteran could flex from 0 to 55 degrees, 
with pain beginning at 40 degrees.  He could extend the 
lumbar spine from 0 to 20 degrees.  He had left lateral 
flexion of the lumbar spine from 0 to 20 degrees and had 
right lateral flexion from 0 to 15 degrees. 

Based on the above evidence, the veteran's disability picture 
during the period in question is not found to most nearly 
approximate the next-higher 50 percent rating under 
Diagnostic Code 5289.  In so finding, the Board has 
appropriately considered additional functional limitation due 
to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  However, even when 
taking into account the veteran's demonstrated pain on 
flexion at 40 degrees, his overall disability picture is 
still not most comparable to unfavorable ankylosis of the 
lumbar spine.  

The Board has considered whether any alternate Diagnostic 
Codes could provide an increased rating prior to September 
23, 2002.  One potentially relevant Code section is 5293, for 
intervertebral disc syndrome.  Under Diagnostic Code 5293, a 
60 percent rating is warranted for pronounced impairment, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.

The Board does not find support for the next-higher 60 
percent rating under the old version of Diagnostic Code 5293.  
Indeed, the veteran denied any numbness or weakness in the 
legs in June 2002 and July 2002 VA outpatient treatment 
reports.  No other competent evidence during the period in 
question reveals neurological symptomatology consistent with 
a 60 percent rating under Diagnostic Code 5293.  Indeed, VA 
examination in July 2002 did not elicit any neurologic 
abnormalities.

The Board has also considered whether any other Diagnostic 
Codes could provide an increased rating prior to September 
23, 2002.  However, Diagnostic Code 5292, for limitation of 
lumbar motion, does not afford an evaluation in excess of 40 
percent.  Moreover, as the evidence fails to show vertebral 
fracture, Diagnostic Code 5285 does not apply.  Moreover, as 
the evidence does not establish complete ankylosis of the 
entire spine, Diagnostic Code 5286 is not for application.  
There are no other relevant Diagnostic Codes.  

Based on the foregoing, the veteran is not entitled to a 
rating in excess of 40 percent under the schedular criteria 
for disabilities of the spine as in effect prior to September 
23, 2002.  

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, for the period from 
September 23, 2002 to September 25, 2003, Diagnostic Code 
5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 to September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  A 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  Therefore, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 to 
September 25, 2003, cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's 
fusion of L4 to sacrum due to spondylolysis.  As noted above, 
one relevant Diagnostic Code for consideration in this regard 
is Diagnostic Code 5292, concerning limitation of motion of 
the lumbar spine.  

Under Diagnostic Code 5292, a 10 percent rating is warranted 
where the evidence shows slight limitation of motion.  A 20 
percent rating applies where the evidence demonstrates 
moderate limitation of motion.  Finally, a 40 percent rating 
is warranted where severe limitation of motion is 
established.  

The evidence of record dated between September 23, 2002, and 
September 26, 2003, does not contain range of motion findings 
pertaining to the lumbar spine.  However, 38 C.F.R. § 4.1 
provides that, in evaluating a disability, such disability is 
to be viewed in relation to its whole recorded history.  
Therefore, the Board will consider the July 2002 VA 
examination which is found to shed additional light on the 
veteran's disability picture as it relates to the rating 
period in question. 

Again, upon VA examination in July 2002, the veteran had 
lumbar flexion from 0 to 55 degrees, with pain beginning at 
40 degrees.  He had extension from 0 to 20 degrees.  Left 
lateral flexion was from 0 to 20 degrees and right lateral 
flexion was from 0 to 15 degrees.  There was tenderness with 
palpation of the lumbar spine.  

The Board finds that the evidence as set forth above supports 
a finding of moderate limitation of lumbar motion.  In 
reaching this determination, the Board has appropriately 
considered additional functional limitation due to pain.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  In this regard, the Board acknowledges 
the veteran's complaints of low back pain made at his July 
2002 VA examination.  For example, he experienced stiffness 
every morning and had a baseline pain of 5/10, which 
increased to 7-8/10 when his back was out.  He stated that 
his back went out approximately every 5 to 8 weeks, with such 
episodes lasting 5 to 7 days.  

The veteran's pain complaints, in conjunction with the 
objective findings of additional functional limitation of 
lumbar motion due to pain, warrant a 20 percent evaluation 
under Diagnostic Code 5292.  The evidence does not 
demonstrate severe limitation of motion such as to warrant 
the next-higher 40 percent rating, even when accounting for 
additional functional limitation due to pain.  However, 
because the July 2002 VA examination revealed evidence of 
lumbar fusion at L4, L5 and S1, a 40 percent rating for 
favorable ankylosis is appropriate under Diagnostic Code 
5289.  For the reasons previously discussed, a rating in 
excess of that amount is not warranted under any Diagnostic 
Code.  

In sum, then, a 40 percent evaluation appropriately reflects 
the orthopedic manifestations of the veteran's fusion of L4 
to sacrum due to spondylolysis for the period from September 
23, 2002, to September 26, 2003.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected fusion of L4 to sacrum due to spondylolysis.  

As the disability at issue involves the lumbar spine, the 
appropriate neurologic codes for consideration are Diagnostic 
Codes 8522-8530.  However, in the present case, the evidence 
of record fails to indicate any neurologic manifestations of 
a low back disability.  Again, the veteran denied any 
numbness or weakness in the legs in June 2002 and July 2002 
VA outpatient treatment reports.  Furthermore, VA examination 
in July 2002 did not elicit any neurologic abnormalities.  No 
other competent evidence reveals neurological symptomatology 
associated with the veteran's low back disability.  

Based on the foregoing, there is no basis for a compensable 
evaluation for neurologic manifestations of a low back 
disability.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
fusion of L4 to sacrum due to spondylolysis.  It has been 
determined that the veteran is entitled to a 40 percent 
rating under Diagnostic Code 5289 for his orthopedic 
manifestations, and that he is entitled to no more than a 
noncompensable evaluation for the neurologic manifestations.  
Those separate orthopedic manifestation and neurologic 
manifestation ratings must now be combined under 38 C.F.R. 
§ 4.25, along with all other service-connected disabilities.  
However, in the present case, the veteran has no other 
compensable disabilities.   

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 40 percent (orthopedic 
manifestations of his low back disability), and 0 percent 
(neurologic manifestations of his low back disability) an 
evaluation of 40 percent is derived.  This combined rating 
does not exceed the combined 40 percent evaluation rating 
currently in effect for this period.  Thus, assignment of 
separate evaluations for orthopedic and neurologic 
manifestations of a low back disability is not justified 
here.  Rather, the single 40 percent rating for favorable 
ankylosis under Diagnostic Code 5289 in effect throughout the 
period from September 23, 2002, to September 26, 2003, is 
appropriate and there is no basis for a higher rating.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2004).  Under 
these relevant provisions, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Finally, 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
for lumbosacral strain; Diagnostic Code 5242 for degenerative 
arthritis of the spine; and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 40 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 40 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5242, and 5243.  Indeed, a finding 
of ankylosis of the entire thoracolumbar spine is required in 
order for the veteran to qualify for the next-higher 50 
percent evaluation under the General Rating Formula for 
Disabilities of the Spine.  However, VA examination in 
January 2006 shows fusion of the lumbar spine only from L4-
S1.  

The Board has also considered whether the veteran's 
disability picture more nearly approximates the next-higher 
50 percent rating under the general rating formula when 
considering additional functional limitation due to pain, 
weakness, incoordination or fatigability.  In this regard, 
the January 2006 VA examination report notes complaints of 
back pain occurring two to three times per week.  His pain 
was precipitated by prolonged sitting, walking or prolonged 
car travel.  Objectively, he could forward bend to 60 
degrees.  He had no extension.  Lateral bending was to 10 
degrees, both to the right and left.  He had rotation from 20 
to 30 degrees, right and left.  There was no indication of 
additional functional limitation with range of motion.  

Based on the above, the veteran's disability picture is 
appropriately reflected by the currently assigned 40 percent 
evaluation under the general rating formula for diseases and 
injuries of the spine.  A higher evaluation is not warranted, 
even when considering additional functional limitation due to 
pain.     

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should be rated separately under an appropriate 
Diagnostic Code.  However, the January 2006 VA examination 
showed negative straight leg raise, negative flip test and 
normal sensation.  Muscle function was also normal.  
Therefore, no neurologic symptomatology are demonstrated, 
precluding assignment of a separate evaluation under 
38 C.F.R. § 4.124a.

Thus, from September 26, 2003, the veteran continues to be 
entitled to a single 40 percent evaluation for the orthopedic 
manifestations of his fusion of L4 to sacrum due to 
spondylolysis.  A separate neurologic evaluation is not 
justified.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Before closing, the Board will briefly address the question 
of entitlement to a separate evaluation for scar residuals of 
the veteran's service-connected low back disability.  In this 
vein, the Court has recognized that the critical element in 
assigning separate ratings resulting from a disability is 
that none of the symptomatology for any one of the disorders 
is duplicative of or overlapping with the symptomatology of 
other disorders.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  Here, the January 2006 VA examination noted the 
presence of a three-inch scar midline around L4-S1.  However, 
the veteran did not complain of any symptomatology referable 
to the scar, nor was the scar shown to be objectively tender 
or painful.  In fact, no symptomatology associated with the 
scar was identified.  Under these circumstances, a separate 
evaluation for such scar is not appropriate here.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

Service connection for a bilateral shoulder disability is 
denied.

Entitlement to a rating in excess of 40 percent for fusion of 
L4 to sacrum due to spondylolysis is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


